FILED
                           NOT FOR PUBLICATION                                 FEB 11 2015

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


JOYCE ANN BIGGS,                                 No. 12-17498

              Plaintiff - Appellant,             D.C. No. 2:11-cv-00692-CMK

  v.
                                                 MEMORANDUM*
COMMISSIONER OF SOCIAL
SECURITY,

              Defendant - Appellee.


                   Appeal from the United States District Court
                      for the Eastern District of California
                   Craig Kellison, Magistrate Judge, Presiding

                           Submitted February 9, 2015**
                             San Francisco, California

Before: THOMAS, Chief Judge, and TASHIMA and McKEOWN, Circuit Judges.

       Joyce Biggs appeals the district court’s judgment affirming the ALJ’s denial

of her application for social security disability benefits. The ALJ followed the

five-step process and found her not disabled at step five, because significant jobs

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
existed in the national economy that Biggs could still perform. Reviewing the

ALJ’s findings for substantial evidence, Bayliss v. Barnhart, 427 F.3d 1211, 1214

n.1 (9th Cir. 2005), we affirm.

      Biggs first contends that the ALJ erred by failing to resolve conflicts in the

medical opinion testimony. We disagree. As the district court correctly

concluded, the ALJ thoroughly reviewed the expert testimony and laid out specific

and objective reasons for crediting the agency physician. See Magallanes v.

Bowen, 881 F.2d 747, 751 (9th Cir. 1989).

      Biggs next challenges the ALJ’s finding that her testimony was not credible.

Substantial evidence supported the ALJ’s conclusion that Biggs exaggerated her

symptoms. The ALJ’s credibility finding was supported by medical testimony and

other evidence. Tommasetti v. Astrue, 533 F.3d 1035, 1039 (9th Cir. 2008) (noting

that where “the ALJ’s finding is supported by substantial evidence, the court ‘may

not engage in second-guessing’” (internal citation omitted)).

      Substantial evidence likewise supported the ALJ’s ultimate determination

that Biggs had the residual functional capacity to perform light unskilled work.

The ALJ properly relied on the testimony of the state agency physician and the

vocational expert, as well as other record evidence.




                                          2
      Finally, the Appeals Council did not err by declining to conduct further

review of Biggs’s case, because the new evidence submitted by Biggs did not

affect the ALJ’s conclusion as to her ability to perform light unskilled work.

      AFFIRMED.




                                          3